ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION
Comes now the respondent and requests that this Court postpone the effective date of his suspension from the practice of law in this state to April 16, 2001. Pursuant to order issued. in this matter by this Court on February 12, 2001, the respondent is to be suspended from the practice of law for a period of not fewer than twenty-four (24) months, effective March 12, 2001.
And this Court, being duly advised, now finds that the respondent's request for postponement of the effective date of his suspension should be granted.
IT IS, THEREFORE, ORDERED that the effective date of respondent Patrick R. Taylor's suspension from the practice of law in this state is hereby postponed from March 12, 2001, until April 16, 2001. In all other respects, this Court's order of February 12, 2001, shall remain in full force and effect.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind.Admission and Discipline Rule 28(8)(d), governing suspension.
All Justices concur.